■ Order insofar as it denies defendant’s motion for a further bill of particulars affirmed, and order insofar as it denies defendant’s motion for an examination before trial and for a stay of trial, reversed on the law and facts, and motion granted, the examination before trial to be had before Hon. Samuel J. Harris, Oficial Referee, on ten days’ notice, and stay of trial granted pending the examination before trial, without costs of this appeal to either party. All concur. (The order denies defendant’s motion for a bill of particulars, an examination before trial, and a stay of trial, in an action to recover damages for an alleged breach of contract.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Kimball, JJ.